Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 09 November 2021, has been entered and the Remarks therein, filed 09 February 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Lin et al. in view of Lim et al. as evidenced by Ito et al., and in view of Rooney et al., necessitated by Applicants’ amendment received 09 February 2022, specifically, canceled claims 11-20, and amended claims 1 and 5-10. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1-10 are pending.
	Claims 1-10 are rejected.
	Claim 1 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-10 have the effective filing date of 25 September 2017.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites: “A method of improving body composition in a human individual, comprising the steps of: (a) administering orally to the human individual a composition comprising an isolated strain of Bacillus subtilis subspecies inaquosorum…; wherein the body fat percentage of the human individual is reduced.”, which should read: “A method of improving body composition in a human individual, comprising the step of: (a) administering orally to the human individual a composition comprising an isolated strain of Bacillus subtilis subspecies inaquosorum…, wherein the body fat percentage of the human individual is reduced.” It is noted that there is only one step ‘(a)’ in the claimed method.


Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1-20 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, in the Non-Final Office Action mailed 09 November 2021, is withdrawn in view of Applicants' amendment received 09 February 2022.
Applicant submitted a document which contains the biological deposit information for claimed Bacillus subtilis strain NRRL B-67989 on 09 February 2022 (as an Appendix document). Applicant also supplied, in the same document, the required averments cited in 37 CFR 1.801-1.809 with regard to the availability of the deposits during the pendency of the application, as well as to the irrevocable removal of imposed restrictions upon the granting of a patent. 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-4, 9-14, 19 and 20 under 35 U.S.C. §103 as being unpatentable over Lin et al. in view of Lim et al. as evidenced by Ito et al., and in view of Rooney et al., in the Non-Final Office Action mailed 09 November 2021, is withdrawn in view of Applicants' amendment received 09 February 2022.
The rejection of Claims 5-8 and 15-18 under 35 U.S.C. §103 as being unpatentable over Lin et al. in view of Lim et al. as evidenced by Ito et al., and in view of Rooney et al., as applied to claims 1-4, 9-14, 19 and 20 above, and further in view of 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-4, 9 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Lin et al. (U.S. Patent Application Publication No. 2017/0296608 A1; Pub. Date: Oct. 19, 2017; Filed: Apr. 19, 2016) in view of Lim et al. (Korean Patent Application Publication No. KR20120116802; Pub. Date: 19 October 2012; see NPL as English machine translation (EngMT) for page/para. numbering, pp. 1-8) as evidenced by Ito et al. ((2004) Intl. J. Obesity 28: 242-247), and in view of Rooney et al. ((2009) Intl. J. Syst. Evol. Microbiol. 59: 2429-2436).
[All references cited in the Non-Final Office Action mailed 09 November 2021.]
[This rejection cited in view of Applicant’s amendment.]

Lin et al. addresses some of the limitations of claims 1-4, and the limitations of claims 9 and 10.
Regarding claims 1, 9 and 10, Lin et al. shows a natural composition comprising Coleus forskohlii extract and Bacillus subtilis BS139. The user would achieve the goal of losing weight while taking the natural composition (pg. 1, para. [0006] [Claim 1- A method of improving body composition in an individual]).
The natural composition is applied to a health food or animal feed (pg. 1, para. [0014] [Claims 1 and 11- (a) administering orally to the human individual a composition comprising an isolated strain of Bacillus subtilis]).
The natural composition would reduce 10% to 80% weight of abdominal fat in an animal or a human body effectively (pg. 1, para. [0011] [Claim 1 - wherein the 
Further regarding claim 1, and regarding claims 2, 3 and 4, Lin et al. shows an experiment conducted in female rats which lasted six weeks (pg. 2, para. [0020] thru [0023]). In one example of the composition, the content of Bacillus subtilis BS139 is 0.02 wt% to 0.08 wt% (pg. 1, para. [0009] [a dosage amount of 0.02 wt% to 0.08 wt%] [for six weeks (= 42 days)] [Claim 1- a dose of from about 1x108 CFU per day to about 1x1011 CFU per day] [Claim 2- the dose is from about 1x109 CFU per day to about 1x1010 CFU per day] [Claim 3- the dose is about 5x109 CFU per day] [Claim 4- the administering step is performed for at least 90 days]).
Lin et al. further teaches that the best way to lose weight is to rely on regular exercises and changing diet (pg. 1, para. [0004]).

Lin et al. does not show: 1) Bacillus subtilis ssp inaquosorum [Claim 1]; 2) a dose of from about 1x108 CFU per day to about 1x1011 CFU per day; 1x109 CFU to about 1x1010 CFU per day; and 5x109 CFU per day [Claims 1, 2 and 3]; and 3) administering the composition for at least 70 days or for at least 90 days [Claims 1 and 4].

Lim et al. as evidenced by Ito et al. addresses some of the limitations of claim 1, and provides motivation for incorporating a Bacillus subtilis subspecies inaquosorum strain into the composition for improving body composition by reducing body fat, as shown by Lim et al., by way of addressing the limitations of claim 1.
Regarding claim 1, Lim et al. shows a fermented soybean composition (Chungkukjang/Cheonggukjang) comprising a Bacillus subtilis ssp inaquosorum strain (pg. 4, para. [0005] [Claim 1- a composition comprising an isolated strain of Bacillus subtilis ssp inaquosorum strain]).
Chungkookjang is Korea's representative fermented food produced by short fermentation for 2-3 days using Bacillus subtilis in soybean, and it is known that it has immunity enhancement, anticancer activity and is effective for prevention and inhibition of metabolic diseases, such as diabetes and hyperlipidemia (pg. 4, para. [0004] [Claim 1- body fat percentage is reduced] [nexus to Lin et al.] [B. subtilis composition for reducing body fat]).

	Lim et al. does not show the relationship between hyperlipidemia and body fat generation, with regard to claim 1.

	Ito et al. teaches that excess accumulation of body fat is related to dyslipidemia in normal-weight subjects (pg. 242, Title). Figures 1-3 show that the odds ratio of LDL-C elevation, TG elevation and dyslipidemia were significantly increased at high higher levels of %FM (fat mass) for both males and females (Figures 1-3) (pg. 245, column 1, para. 1; and pg. 246, Fig. 3). That is, the data describes hyperlipidemia. 
	
Rooney et al. provides information, with regard to the Bacillus subtilis ssp inaquosorum strain, which shows the biochemical/biophysical similarity of all  Bacillus subtilis ssp inaquosorum strains, by way of establishing support for the substitution of claimed strain B. subtilis NRRL B-67989 with B. subtilis FA 0305, KCCM 11278P, as shown by Lim et al. (pg. 4, para. [0005]) in order to reach the goal(s) of the claimed method, with regard to claim 1.
	Regarding claim 1, Rooney et al. teaches that MALDI-TOF biomarker profiling of several different strains of B. subtilis ssp inaquosorum were identifiable by a unique lipopeptide ion at m/z 1120.8, and that the biomarker at m/z 1120.8 is unique to B. subtilis subsp. inaquosorum, and which can be used in addition to gene sequence analysis to differentiate these strains from other B. subtilis subspecies. (pg. 2433, column 1, para. 2).  In addition, all B. subtilis subsp. inaquosorum strains made more C16:0 fatty acid methyl esters (FAME) compared to two other B. subtilis subspecies (pg. 2433, column 2, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of improving body composition by reducing body fat percentage, comprising administration of a Bacillus subtilis strain, as shown by Lin et al., by incorporating (or by substituting the B. subtilis strain, shown by Lin et al., with) the Bacillus subtilis ssp inaquosorum strain [Claim 1], shown by Lim et al. as evidenced by Ito et al., with a reasonable expectation of success, because Lim et al. as evidenced by Ito et al. teaches that a Bacillus subtilis ssp inaquosorum strain can be incorporated into an orally administered B. subtilis strain is orally administered, as shown by Lin et al. (MPEP 2143 (I)(A) and (MPEP 2144 (I)). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the Bacillus subtilis strain, shown by Lin et al., with the Bacillus subtilis ssp inaquosorum, shown by Lim et al., with the reasonably predictable expectation that the strain would have reduced body fat percentage in a human individual (MPEP 2143 (I)(B((3)).
One of ordinary skill in the art would have been motivated to have made that modification, because Lim et al. teaches that the fermented soybean composition (chungkookjang) comprising B. subtilis can also be used to inhibit metabolic diseases, in general, including hyperlipidemia (pg. 4, para. [0004]). Therefore, one of ordinary skill in the art would have been motivated to have incorporated a microbe, such as Bacillus subtilis ssp inaquosorum strain, which exhibits properties related to the treatment of hyperlipidemia, as shown by Lim et al., because Ito et al. shows that excess accumulation of body fat is related to hyperlipidemia. That is, the administration of Bacillus subtilis ssp inaquosorum would effectively reduce body fat in any individual (sick or healthy) in need of or desiring body fat reduction.  
It would have been further obvious to have administered the composition comprising Bacillus subtilis ssp inaquosorum in a specific range dosage amount in units of CFU/day [Claims 1, 2 and 3], with a reasonable expectation of success, because Lin et al. teaches that between 0.02 wt% and 0.08 wt% of a B. subtilis strain would reduce 10% to 80% weight of abdominal fat accumulation in an animal or a human body (pg. 4, para. [0033]); and it is important to most people to maintain a heathy body weight as a B. subtilis could be calculated as colony-forming units (CFU)/day (MPEP 2144 (I)); and 2) use routine optimization to determine the optimal amount (range) (or dosage) of the B. subtilis ssp. inaquosorum microbe (in either CFU/day or wt%) that would be required to attain the level of body fat reduction (e.g., between 10% to 80%) required or desired for the health or personal goal applications of a human individual (MPEP 2144.05 (II)). 
It would have been further obvious to have administered the composition comprising Bacillus subtilis ssp inaquosorum for at least 70 or 90 days [Claims 1 and 4]), with a reasonable expectation of success, because Lin et al. shows studies in which administration of  a B. subtilis composition was performed for 42 days, and also teaches that between 0.02 wt% and 0.08 wt% of a B. subtilis strain would reduce 10% to 80% weight of abdominal fat accumulation in an animal or a human body (pg. 4, para. [0033]); and it is important to most people to maintain a heathy body weight as a personal goal (pg. 1, para. [0003]). Therefore, one of ordinary skill in the art would use routine optimization to determine the optimal time interval for administration of a B. subtilis ssp inaquosorum strain (e.g., 70 or 90 days) in order to attain the level of body fat reduction (e.g., between 10% to 80%) required or desired for the health or personal goal applications of a human individual (MPEP 2144.05 (II)). 
It would have been further obvious to have considered claimed strain Bacillus subtilis ssp inaquosorum with accession no. NRRL B-67989, and the Bacillus subtilis ssp inaquosorum species, shown by Lim et al. as evidenced by Ito et al., to be patentably indistinct, because Rooney et al. teaches that MALDI-TOF biomarker B. subtilis ssp inaquosorum were identifiable by a unique lipopeptide ion at m/z 1120.8, and that the biomarker at m/z 1120.8 is unique to B. subtilis subsp. inaquosorum, and which can be used in addition to gene sequence analysis to differentiate these strains from other B. subtilis subspecies. (pg. 2433, column 1, para. 2).  In addition, all B. subtilis subsp. inaquosorum strains made more C16:0 fatty acid methyl esters (FAME) compared to two other B. subtilis subspecies (pg. 2433, column 2, para. 1). That is, because Rooney et al. teaches that all of the B. subtilis subsp. inaquosorum strain representatives that were studied share identical biochemical characteristics, one of ordinary skill in the art would have the reasonable expectation that all strains of B. subtilis subsp. inaquosorum would function similarly with regard to improving body composition by reducing body fat percentage, and, thereby, be patentably the same (MPEP 2143 (I)(G).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

	Claims 5-8 are rejected under 35 U.S.C. §103 as being unpatentable over Lin et al. in view of Lim et al. as evidenced by Ito et al., and in view of Rooney et al., as applied to claims 1-4, 9 and 10 above, and further in view of Heming ((2016) T Nation. Datasheet [online]. pp. 1-6), and Poliquin Group ((2014) Datasheet [online]. pp. 1-5).
[Heming and Poliquin Group cited in the Non-Final Office Action mailed 09 November 2021.]
[This rejection cited in view of Applicant’s amendment.]



Heming addresses the limitations of claims 5, 6, 7 and 8.
Heming teaches a regimen for losing body fat quickly and keeping it off (pg. 1, para. 5 [nexus to Lin et al.] [reduce body fat percentage]). Nutrition is the single most important thing for fat loss (pg. 1, Section 1- prioritize nutrition, para. 1 [nexus to Lin et al.] [a natural probiotic composition]).
Regarding claims 5, 6, 7 and 8, Heming teaches that spending some of one’s training time getting stronger allows one to do all other forms of training (e.g., metabolic resistance training, conditioning) at a higher/faster level and this makes them even more effective for getting rid of unwanted body fat (pg. 2, Section 3- get stronger, para. 1 [nexus to Lin et al.] [exercise to lose weight, reduce body fat]). Heming shows a 7 day training program that shows resistance and conditioning programs describing specific types of exercises that are performed at least 3 days per week; e.g., Monday- deadlift and bench press exercises, and alacate training with sprints (pp. 3-4); Tuesday- running (pg. 4); Wednesday- dumbbell row and prowler push or walking lunges (pg. 4); Thursday- runs or 30-60 minute brisk walk (pg. 5); and Friday- clean and press and alacate training with sprints (pg. 5).

It is noted that the instant specification recites: “In certain embodiments,…, the term ‘resistance training program’ can refer,…, to a linear periodized resistance training program incorporating upper body and lower body workouts centered on three core lifts (bench press, squats, and dead lifts)…” (originally-filed specification, pg. 69, para. [0829]); and “In certain embodiments,…, the term ‘conditioning training program’ can refer,…, to conditioning, agility, jumping, and sprint exercises, with workouts consisting of approximately 30-40 minutes of sports-specific skill development and conditioning-related work” (pg. 70, para. [0830]). Compare to the regimen described by Heming.

Poliquin Group teaches that consumption of probiotics in conjunction with resistance and/or conditioning training, such as that shown by Heming, can help to reduce the body fat percentage of an individual, with regard to claims 5, 6, 7 and 8. Heming does not teach consumption of probiotics, specifically.
Poliquin Group teaches that a lot of people make the mistake of approaching fat loss by only focusing on one aspect for changing body composition (pg. 1, para. 2 [nexus to Lin et al. and Heming] [reduce body fat]). Described are details of putting principles into practice so that you get the body you’ve been hoping for (pg. 2, para. 5). The principles include: 1- strength training with a high volume, short rest periods, and moderate loads (pp. 2-3, para. #1 thru #3 [nexus to Heming] [resistance and/or conditioning training]); and 2- taking care of your digestion by getting probiotics. In a Japanese study, drinking fermented milk containing probiotic bacteria for four weeks led to a small loss of body fat and a decrease in belly fat of 8.2 percent (pg. 4, para. #9 B. subtilis probiotic bacterium]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of improving body composition by reducing body fat percentage, comprising administration of a Bacillus subtilis ssp inaquosorum strain, as shown by Lin et al. in view of Lim et al. as evidenced by Ito et al., and in view of Rooney et al., as applied to claims 1-4, 9 and 10 above, by incorporating an exercise regimen that includes resistance and conditioning programs at least three days per week [Claims 5, 6, 7 and 8], as shown by Heming, with a reasonable expectation of success, because Heming shows resistance and conditioning programs that facilitate body fat reduction, which is the intent of the composition, shown by Lin et al. (MPEP 2143 (I)(A,G)). In addition, Lin et al. teaches that the best way to lose weight is to rely on regular exercises and changing diet (pg. 1, para. [0004]) (MPEP 2143 (I)(A,G)).
In addition, Poliquin Group teaches that a resistance and/or conditioning program should be coupled with probiotics ingestion in order to facilitate body fat reduction. Therefore, one of ordinary skill in the art would have been motivated to have made that modification, because an individual interested in reducing body fat would want to combine as many approaches as possible (i.e., consuming a composition comprising a probiotic and performing resistance and conditioning exercises) with the expectation that the combination of activities would aid in the reduction of body fat percentage in a synergistic manner.
It would have been further obvious, and one would have been motivated, to have 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 4-6, filed 09 February 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 4, last para.) that Lin et al. describes a "Bacillus subtilis BS139", which is a strain deposited with the Agricultural Research Service under NRRL No. B-50347 (p. 1, paragraph [0007]). This strain is structurally different from the claimed strain which is a Bacillus subtilis subsp. inaquosorum having accession number NRRL B-67989. Support for the claimed strain of Bacillus subtilis subsp. inaquosorum having accession number NRRL B-67989 may be found in the specification on page 27, paragraph [0091]. Applicants have submitted further deposit evidence, pertaining to the identity and accessibility of the claimed subspecies as required by the Office, in 
However, in response to Applicant, Applicant has not provided evidence that the Bacillus subtilis strain, shown by Lin et al. is structurally different from claimed Bacillus subtilis strain NRRL B-67989. It is not clear what Applicant means by ‘structurally’ with regard to the characteristics of the two B. subtilis strains. There is no evidence in the specification showing that the claimed strain is structurally different from other B. subtilis strains, let alone other B. subtilis ssp inaquosorum strains. Applicant’s specification reference (i.e., pg. 27, para. [0091]) merely recites deposit information for the claimed strain. 

2. Applicant remarks (pg. 5, para. 1) that Lim et al. does not cure the deficiency of Lin et al. merely because it describes yet another, different strain of Bacillus subtilis subsp. inaquosorum FA 0305, having accession number KCCM 11278P. The bacterial strain of Lim et al. is structurally distinct from the claimed strain. Furthermore, the bacterial strain of Lim et al. does not perform the same function as in Lim et al. (or the same function as the present claims), in that the strain of Lim et al. was shown to be effective in inhibiting alpha glucosidase in fermented soybeans, but this was not tested or applied in humans as claimed, or shown to reduce body fat percentage, as claimed. This type of citation cannot establish the Examiner's prima facie case, since it would not be reasonable to expect that all strains of Bacillus subtilis subsp. inaquosorum would produce the same result, without more. Both Lin and Lim teach uses outside of the human body, and neither describe nor suggest reduction of body fat percentage of a human individual, as claimed.
Bacillus subtilis subsp. inaquosorum, shown by Lim et al., performs differently, because it is biochemically, biophysically or ‘structurally’ different from the claimed B. subtilis subsp. inaquosorum strain. Applicant’s remarks appear to be opinion evidence. It is well known that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)). In addition, unexpected results "must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), because where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require Applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product, which include reduction in body fat.

3. Applicant remarks (pg. 5, para. 3) that Rooney et al. cannot cure the deficiencies of the other references merely because it describes yet other, different strains of Bacillus subtilis subsp. inaquosorum. Each of the bacterial strains of Rooney et al. are structurally distinct from the claimed strain. Even if the bacterial strains of Rooney et al. were structurally similar among themselves, there is no showing that Bacillus subtilis subsp. inaquosorum strains, outside of the teachings of Rooney, would function similarly.
However, in response to Applicant, Rooney et al. shows that Bacillus subtilis can be organized into different taxa, based on genomic nucleic acid sequence (specifically, 16S rRNA sequence), other assays can be utilized to more closely group other subspecies of the B. subtilis strain. The subspecies of the B. subtilis strain, shown by Lin et al., is not identified. In addition, Rooney establishes that all Bacillus subtilis subsp. inaquosorum strains are characterized by the presence of a unique lipopeptide, and this lipopeptide marker is unique to Bacillus subtilis subsp. inaquosorum. Therefore, one of ordinary skill in the art would expect that the B. subtilis ssp. inaquosorum strains, shown by Applicant and Lim et al., would, in fact, have the same biochemical and/or biophysical characteristics, and, therefore, would exhibit the same properties upon substitution of one strain for the other.

4. Applicant remarks (pg. 6) that neither Heming nor Poliquin Group describe use of the claimed Bacillus subtilis subspecies inaquosorum in conjunction with a resistance training, or conditioning program, as claimed. There would be no motivation to combine the aforementioned references with either Heming or Poliquin Group, without more. It is the Applicants' placebo controlled study which shows that probiotic supplementation using Bacillus subtilis subspecies inaquosorum having accession number NRRL B- following 10 weeks of resistance training compared to a placebo (Cf. specification, p. 91, paragraph [0903]).
However, in response to Applicant, although the prior art of Lin et al. and Lim et al. as evidenced by Ito et al. do not show specific body weight reduction percentages or a detailed exercise regimen (and, conversely, that the prior art of Heming and Poliquin Group do not show the administration of Bacillus subtilis ssp inaquosorum),  Lin et al. does teach that the best way to lose weight is to rely on regular exercises and changing diet (pg. 1, para. [0004]). Lim et al. teaches that exercise therapy is used in diabetes therapy (pg. 5, lines 9-10). That is, both Lin et al. and Lim et al. recognize that exercise is related to body fat reduction. In addition, it would be obvious to one of ordinary skill in the art of weight reduction in humans to understand that combination “therapies”, such as diet change, supplement addition and routine exercise would act synergistically to reduce body weight. Therefore, one of ordinary skill in the art would combine a specific exercise regimen, as shown by Heming and Poliquin Group, with the ingestion of a probiotic containing B. subtilis ssp. inaquosorum for the purpose of losing weight.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SMP/Examiner, Art Unit 1651           

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631